Exhibit 10.22
10.22 Agreement for Sale of Corn between Baolingbao Bios Co., Ltd. and
Shandong Xiangrui Pharmacy Co., Ltd.
Party A: Baolingbao Bios Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on May 19, 2010, Party A will buy corn starch
of 800 tons from Party B.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total fees will be RMB 2,304,000.
    •  
Party A shall pay before the goods are delivered.

•  
Delivery Date

  •  
Not later than June 5, 2010

•  
Breach of Agreement

  •  
If Party B fails to deliver on schedule, Party B shall pay 15% of value of the
non-delivered goods as liquidated damages.
    •  
Party B shall replace the goods within 7 days upon the delivery discrepancy. If
Party B fails to replace within 7 days or delivers unqualified goods after the
replacement, Party B shall pay 30% of the value of unqualified goods.
    •  
If the goods fail to meet the requirements, Party B shall pay 30% of the total
value of the goods and indemnify the damages of Party A.

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Miscellaneous

 

 